 
Exhibit 10.33

NUMBER EIGHT (08). LEASE AGREEMENT AND BOND. At the City of Guatemala, this
first day of June 2016, before me, Manuel Humberto JUÁREZ OLIVA, notary,
personally appeared:
of the first part, MERTECH, SOCIEDAD ANÓNIMA, represented herein by Mr.
Alejandro CORONADO CASTRO, [Personal Information Redacted]. Mr. CACERES LÓPEZ
acts as CEO and legal representative of the Company, as shown with the notarized
certificate authorized herein on October 4, 2011 by Juan Carlos PARADA GARCÍA,
Notary. Such appointment is duly registered in the General Corporate Business
Register of Guatemala under number 364417, folio 772, volume 291 of Business
Assistants; hereinafter referred to as "the Lessor";
and of the second part, AW GUA, LIMITADA, represented herein by its legal
representative, Mr. Julio Domingo GONZÁLEZ ARRIVILLAGA, [Personal Information
Redacted]. He acts as CEO AND LEGAL REPRESENTATIVE of such entity, as shown with
the notarial certificate of his appointment, authorized herein March 28, 2016 by
Andres Diego Gabriel Pokus Alvarez, Notary, registered in the General Corporate
Business Register of Guatemala under number 474246, folio 720, and volume 401 of
Business Assistants; hereinafter simply referred to as "the Lessee";
and of the third party, Mr. Matías Rodrigo DE TEZANOS POSSE, [Personal
Information Redacted], hereinafter referred to as "the Guarantor". All parties
hereto as a whole may be hereinafter referred to as "the Parties".
I do hereby CERTIFY:
A) The representations exercised hereunder are adequate in my opinion and under
the law for the execution of this lease; and,
B) The parties hereto declare to be of the personal identity data established in
the premises, that this is their free act and deed, and hereby enter into the
following LEASE AGREEMENT AND BOND:
ONE. Mr. Alejandro CORONADO CASTRO, as CEO and legal representative of MERTECH,
SOCIEDAD ANÓNIMA, declares that the Company he represents, is the owner of unit
number 1101-T2, 11th floor, Tower 2, Design Center Building, Diagonal 6, 12-42
zona 10, Guatemala City. Moreover, Mr. Alejandro CORONADO CASTRO hereby declares
that the company he represents is owner of the following parking spaces: Parking
space S2-118; parking space S2-119; parking space S2-120; parking space S2-121;
parking space S2-122; parking space S2-123; parking space S2-124; parking space
S2-125; parking space S2-126; parking space S2-127; parking space S2-128; and
parking space S2-129; all located in the second structural floor, or basement S2
of such Building. These properties are subject to the Horizontal Property Regime
of the Building, which AW GUATEMALA, LIMITADA, through its legal representative,
claims to know.
 
-1-

 
 
TWO. Mr. Alejandro CORONADO CASTRO states that the company he represents,
MERTECH, SOCIEDAD ANÓNIMA hereby leases to AW GUA, LIMITADA, all real property
identified in Section 1 above. The lease includes everything that by issue of
fact and law is applicable to the real property hereto. These properties are
registered in the Real Estate Record Office, Central Zone, under the following
numbers:
a)
Property 6873, folio 373, and volume 174E of Horizontal Property of Guatemala;
b)
Property 6033, folio 33, and volume 173E of Horizontal Property of Guatemala;
c)
Property 6034, folio 34, and volume 173E of Horizontal Property of Guatemala;
d)
Property 6035, folio 35, and volume 173E of Horizontal Property of Guatemala;
e)
Property 6036, folio 36, and volume 173E of Horizontal Property of Guatemala;
f)
Property 6037, folio 37, and volume 173E of Horizontal Property of Guatemala;
g)
Property 6038, folio 38, and volume 173E of Horizontal Property of Guatemala;
h)
Property 6039, folio 39, and volume 173E of Horizontal Property of Guatemala;
i)
Property 6040, folio 40, and volume 173E of Horizontal Property of Guatemala;
j)
Property 6041, folio 41, and volume 173E of Horizontal Property of Guatemala;
k)
Property 6042, folio 42, and volume 173E of Horizontal Property of Guatemala;
l)
Property 6043, folio 43, and volume 173E of Horizontal Property of Guatemala;
m)
Property 6044, folio 44, and volume 173E of Horizontal Property of Guatemala.
After being forewarned by the undersigned notary, Mr. Alejandro CORONADO CASTRO
hereby expressly declares that the premises leased hereunder are free and clear
of any liens or limitations that may affect the rights of the Lessee, beyond the
condominium regime such properties are subject to, and which the Lessee has
previously known.
THREE. The lease is subject by the will of the parties, to the provisions
provided for in Section 1 hereof, and the following:
A) TERM: The term of the lease shall be three years, nine months, and thirty
days, compulsory for both parties, and shall commence June 1, 2016, and shall
expire March 31, 2020. Such term may be renewed, provided, however, the parties
may decide to renew it ninety days prior to the expiration date, which shall be
confirmed by an exchange of letters. If the exchange of letters does not occur,
it shall be understood that the term has expired, and no act of the Lessor or
the Lessee shall be regarded as a manifestation of the willingness to renew the
lease. If the Lessee wishes to accelerate the original term or its renewals, it
must give notice to the Lessor at least ninety days in advance. If the notice is
not given, the Lessee must pay the equivalent of one month's rent, as damages.
At the end of the term and its renewals, the Lessee must return the property to
the Lessor in the same conditions as received, and clean. The parties hereto
mutually agree that the Lessor shall be granted the power to dispose of the real
property referred to above, and, therefore, may partially or totally assign the
rights arising from this lease, without prior approval by the Lessee, and shall
inform the new assignee or buyer, the conditions and scope of this lease, to
fully comply with the same.
 
-2-

 
 
B. RENT: The monthly rent agreed shall be FOUR THOUSAND NINE HUNDRED SIXTY US
DOLLARS AND SIXTY-NINE CENTS (US$ 4,960.69), Value Added Tax (VAT) included.
Maintenance fee is not included therein, and shall be paid by the Lessee to the
Design Center Building Administration, which as of this date is ONE THOUSAND ONE
HUNDRED AND FIFTY US DOLLARS AND EIGHTY-THREE CENTS (US$ 1,150.83). The parties
further agree that payment of rent shall be as follows:
I)
During the first twelve months, payment of rent shall be the amount already
established, payable in US Dollars.
II)
Effective February 2, 2017, the rent shall be increased five percent (5%)
annually, and thereafter, every year.
III)
The amount established as rent is exclusively for this concept, and, therefore,
the Lessee shall not make any discount to such amount, not to have paid any
other expenses. The Lessee shall pay all utilities purchased for use in the
leased premises; therefore, the Lessor shall not in any way be held responsible
for such payments. On the other hand, the Lessor shall be fully responsible for
the payment of any extraordinary fees that may be charged by the Administration
of the Design Center Building, so that at no time can the full use of the leased
property by the Lessee be at risk.
IV)
The rent must be paid promptly within the first five (5) days of each calendar
month, or next business day, without collection or request, at the place
indicated by the Lessor, unless a different payment procedure is mutually
agreed, such as a deposit made to the bank account the Lessor.
V)
The delay in the payment of the rent will generate the payment of interest
arrears of two percent per month on the amount owed, which must be made together
with the payment of the outstanding rent.
C) USE: The unit shall be used as office by the Lessee, and Lessee shall not
change its use, nor misrepresent it in such a way as to violate the use of said
property according to the regime of condominium to which it is subject.
D) UTILITIES:  The Lessee shall be the sole responsible for the utilities
purchased for its use in the management of the leased property and shall hold
the Lessee harmless of any claim or action that may arise in connection with the
collection thereof.
E) CONDITION OF THE PROPERTY: The property is delivered to the Lessee in good
working conditions according to its use. The Lessee shall return such property
to the Lessor in the same conditions, including inventory of furniture and
equipment which is already known by the parties.
F) PROHIBITIONS: The Lessee shall not, besides from changing the use of the
premises, as established above, maintain in the leased premises any prohibited,
explosive, corrosive or salty materials, or any other that may cause damage to
the premises; and, generally, violate the rules of coexistence applicable to
such premises under the condominium regime.
G. REPAIRS, CHANGES OR IMPROVEMENTS: The Lessee shall bear the cost of repairs
to real property arising from deterioration not caused by wear and tear,
provided that such deterioration is produced under its responsibility, which
shall be verified.
H. ENTRY TO THE PROPERTY BY THE LESSOR: It is agreed that the Lessee shall allow
the entry to the leased premises to the Lessor, when necessary, only if
justified.
 
 
-3-

 
 
I. GUARANTOR: Mr. Matías Rodrigo DE TEZANOS POSSE hereby becomes guarantor of
the Lessee for each and every one of the obligations included herein, and those
established under the law, jointly and severally, during the term of this lease
and its renewals, until the actual return of the property.
J. AUTHORIZATION TO SUB-LEASE AND ASSIGN: The Parties agree that the Lessee is
expressly authorized to sub-lease partially or totally the leased premises, as
well as to assign in any way the rights derived herefrom, provided that the
intention of such acts is informed to the Lessor, and Lessor, except legitimate
objection for clearly justified reasons, must give its consent and appear
stating its approval in any public instruments that are necessary to execute the
sublease or assignment of rights and its registration in the Real Estate Record
Office, Central Zone.
FOUR. The Lessee has paid Lessor ELEVEN THOUSAND SIX HUNDRED AND FORTY-ONE US
DOLLARS (US$ 11,641.00) as security deposit, to be used to pay any outstanding
sums for repair of any damage caused to the leased premises, wear and tear
excluded. If this amount is not enough to pay the repairs established herein,
the balance shall be paid by the Lessee. On the other hand, if there were no
outstanding expenses and no damage has been caused, the Lessor will return this
amount to the Lessee. The settlement of this security deposit and repayment of
the amount shall be made no later than thirty days after the property has been
vacated and delivered to the Lessor.
FIVE. DEFAULT: Failure to pay one or more rents as well as breach of the
obligations agreed upon and derived from this lease shall entitle the Lessor to
terminate this lease and request the immediate vacancy of the real property.
SIX. The Parties hereto declare that they waive their jurisdiction and submit to
the courts of competent jurisdiction of the State of Guatemala, and give the
following address for services of notices:
I)
For Lessee and Guarantor:
The address of the leased premises
II)
For Lessor:
16 calle 9-23 zona 14
Guatemala City, Guatemala
And any communication, subpoena or summons served at such addresses shall be
regarded as correct, unless they give written notice to the Lessor of any
change.
SEVEN. EXPRESS CONCLUSIVE DECISIONS: Lessor shall terminate this lease and
require its immediate vacancy upon the breach of any of the obligations by the
Lessee, particularly the non-payment of a single rent, as agreed.
EIGHT. DOCUMENT ON WHICH DIRECT ENFORCEMENT CAN BE OBTAINED: The Parties agree
that all outstanding debts that are not paid out of court shall be charged by
summary proceedings for collection, accepting as good and accurate any accounts
submitted, and the respective obligations as due and payable.
 
 
-4-

 
 
NINE. In the above terms, the parties hereto accept the content hereof. I, a
Notary, do hereby CERTIFY: a) All the above; b) having seen the personal ID's of
the parties hereto; c) that I have seen the appointments exercised by the agents
of the parties hereto, which are adequate under the law and in my opinion for
the execution hereof; d) that I have seen the instrument establishing the
ownership of the leased real property, consisting of a certified copy of public
instrument number 81, authorized at the City of Guatemala, the 30th day of
October 2015 by Franz CASTELLANOS VÁSQUEZ, Notary; e) I have forewarned the
parties hereto of the object, validity and legal effects of this lease
agreement; and, f) by appointment and after due reading of the whole to the
parties hereto, and duly informed of its content, object, validity and other
legal effects and obligation of registration, have hereunto accepted, ratified
and set their hands.
 
By: /s/Alejandro Coronado Castro                         
Alejandro Coronado Castro
 
By: /s/Julio Domingo Gonzalez Arrivillaga                    
Julio Domingo Gonzalez Arrivillaga
 
By: /s/Matías Rodrigo de Tezanos Posse                    
Matías Rodrigo de Tezanos Posse
 
(NOTARY SEAL)
By: /s/Manuel Humberto Juarez Oliva                            
Manuel Humberto Juarez Oliva
Attorney at Law and Notary
 
 


THIS IS A CERTIFIED COPY of public instrument number EIGHT (8), authorized at
the City of Guatemala by the undersigned Notary on June 1, 2016, which is five
pages long of a photocopy paper, which are a true copy of the original, which I
do hereby certify as were developed today before me; and this last page to which
one-Q.0.50-quetzal revenue stamp has been affixed, bearing number 1264739. This
document is not subject to any other tax, as the Value-Added Tax shall be paid
by monthly invoices of the lease agreement, which to be delivered to AW GUA,
LIMITADA, I have hereunto numbered, issued, and set my hand and seal at the City
of Guatemala, this 10th day of June 2016. WITNESS MY HAND.
 
(NOTARY SEAL)
By: /s/Manuel Humberto Juarez Oliva
Manuel Humberto Juarez Oliva
Attorney at Law and Notary
 


 
 
-5-

 
 
REAL ESTATE RECORD OFFICE
Guatemala, Central America
EXPLANATION
 
Verifying Code: 6F22B54952A19851
 
The registrations made, word by word, read as follows:
 
Registration number 16S100316415
Real rights. Ownership. Registration number 5. Property 6873, folio 373, and
volume 174E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
this property and those indicated at the end of the copy to AW GUA, LIMITADA,
for 3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent
was negotiated at US $ 4,960.69 per month, value-added tax not included. During
the first twelve months, the rent will be in the amount already established. As
of February 2017, the rent will be increased by 5% annually, and thereafter
every year. The term will expire on March 31, 2020. Indenture number 8,
authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.2,812.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
 
 
-6-

 
 
Registration number 16S100316419
Real rights. Ownership. Registration number 5. Property 6033, folio 33, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
Registration number 16S100316421
Real rights. Ownership. Registration number 5. Property 6034, folio 34, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
 
 
-7-

 
 
Registration number 16S100316423
Real rights. Ownership. Registration number 5. Property 6035, folio 35, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
Registration number 16S100316425
Real rights. Ownership. Registration number 5. Property 6037, folio 37, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
 
-8-

 
 
Registration number 16S100316426
Real rights. Ownership. Registration number 5. Property 6038, folio 38, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
Registration number 16S100316429
Real rights. Ownership. Registration number 5. Property 6039, folio 39, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
 
-9-

 
 
Registration number 16S100316432
Real rights. Ownership. Registration number 5. Property 6040, folio 40, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
Registration number 16S100316433
Real rights. Ownership. Registration number 5. Property 6041, folio 41, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
 
-10-

 
 
Registration number 16S100316437
Real rights. Ownership. Registration number 5. Property 6042 folio 42, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
Registration number 16S100316438
Real rights. Ownership. Registration number 5. Property 6043, folio 43, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
 
-11-

 
 
Registration number 16S100316440
Real rights. Ownership. Registration number 5. Property 6044, folio 44, and
volume 173E of Horizontal Property Guatemala. Mertech, Sociedad Anónima leases
to AW GUA LIMITADA this property and those indicated at the end of the copy, for
3 years, 9 months and 30 days for both parties, from 1 June 2016. The rent was
negotiated at US $ 4,960.69 per month, value-added tax not included. During the
first twelve months, the payment of the rent will be in the amount already
established. As of February 2017, the rent will be increased by 5% annually, and
thereafter every year. The term will expire on March 31, 2020. Indenture number
8, authorized on June 1, 2016 by Manuel Humberto JUÁREZ OLIVA, Notary.
Document filed June 22, 2016 at 14:13:08 hours, entered this and its electronic
copy with number: 16R108142391. Guatemala, June 24, 2016
Fees Q.50.00 – Clerk I03 Carlos PÉREZ.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
End of registry entries
Total fees: Q.3,412.00. Explanation recorded in seven (7) pages. Guatemala City,
June 27, 2016.
This registration does not validate any void acts or agreements according to the
laws. Article 1146, decree law 106 Civil Code.
 
(REAL ESTATE RECORD OFFICE SEAL)
By: /s/Orlando Alya
Assistant Inspector - Real Estate Record Office
 
 
-12-
